SUMMARY ORDER

Petitioner Steven Kong, a native and citizen of Indonesia, seeks review of the December 26, 2007 order of the BIA denying his motion to reopen and reconsider. In re Steven Kong, No. A96 423 871 (B.I.A. Dec. 26, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
In his brief, rather than challenge the denial of his motion, Kong appears to challenge the IJ’s underlying denial of relief. We lack jurisdiction to review such arguments. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir.2001). With respect to the denial of his motion, Kong’s sole argument is that the BIA abused its discretion in declining to sua sponte reopen his proceedings or reconsider its earlier decision. We lack jurisdiction to review a decision of the BIA regarding whether to sua sponte reopen proceedings under 8 C.F.R. § 1003.2(a). See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006); see also Cyrus v. Keisler, 505 F.3d 197, 202 (2d Cir.2007).
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.